DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/25/20 was received by the Examiner before the issuance/mailing date of the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered (except for anything in foreign language non-accompanied by an English translation) by the Examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) and also under 35 U.S.C. 102(a)(2) as being anticipated by Hasegawa et al. (US 2018/0204778, cited on IDS).

a.	Re claim 1, Hasegawa et al. disclose a semiconductor device, comprising: a semiconductor element (chip 31 of device 10 in the middle of the top row of devices 10 on fig. 14; see also [0028] and remaining of disclosure for more details); a connection terminal (unlabeled connector 27 just above or corresponding to the device 10 mentioned above; see [0026]); a base plate 19 ([0024]) having in a plan view a rectangular shape with two long sides 19a&19b and two short sides (explicit on fig. 14); a main substrate (unlabeled elements 1&2&28 of the device 10 mentioned above; in the alternative, the main substrate is the combination of elements 1&2&28 mentioned above and unlabeled elements 25&26&29 just below or corresponding to the device 10 mentioned above; see [0027]-[0028], [0041]) on which the semiconductor element is disposed, the main substrate being disposed on a front surface of the base plate; and a sub-substrate (unlabeled elements 23&24 just above or corresponding to the device 10 mentioned above; see [0026]) on which the connection terminal is disposed, the main 


    PNG
    media_image1.png
    909
    1478
    media_image1.png
    Greyscale


b.	Re claim 2, semiconductor device according to claim 1, further comprises a sense element (unlabeled device 51 of the device 10 mentioned above), wherein: the semiconductor element includes a main electrode (collector electrode which would be at .

Claim(s) 3 is/are rejected under 35 U.S.C. 102(a)(1) and also under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hasegawa et al. (US 2018/0204778, cited on IDS) in view of Suzuki et al. (US 2001/0014029, cited on IDS).

Re claim 3, the base plate includes a plurality of fixing holes (unlabeled circles distributed at the periphery of 19) that penetrate the base plate and are aligned at the periphery of the base plate along each of the two long sides (in the art, holes are conventionally represented as the unlabeled circles distributed around the periphery of 19, and this is evidenced by holes 8 in plate 104 on at least figs. 1-2 and related text of ‘029, and as such, it is the Examiner position that the unlabeled circles of plate 19 are necessarily holes; in the alternative, providing such circles as holes for attaching a semiconductor module plate via screws or bolts to a cooling mechanism or structure is conventionally known in the art as evidenced by at least figs. 1-10 and related text of .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa et al. (US 2018/0204778, cited on IDS) in view of Suzuki et al. (US 2001/0014029, cited on IDS).

a.	Re claim 4, Hasegawa et al. disclose all the limitations of claim 3 as stated above including the base plate having a cooled area (area of the back surface of plate 19 corresponding in footprint to the arrangement area) located on the back surface at an 

	However, Suzuki et al. disclose a semiconductor device similar to the one of Hasegawa et al. wherein a cooling element 1, for cooling the device, is fixed to a back surface of a base plate 104 using a sealing member 9 that surrounds a cooled area (area of the back surface of plate 104 corresponding to the footprint of substrates 103), wherein a plurality of fixing holes 8 used to pass screws to fix the base plate to the cooling element are positioned in the base plate further from the cooled area than is the sealing member (see at least figs 1-10, especially figs. 1-2&4&8-10, and related text).

	As such, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided a cooling element as in Suzuki et al. to attach the bottom of plate 19 of the device of Hasegawa et al. in order to cool it. The modification would have resulted in having the semiconductor device according to claim 3, further comprising a cooling element fixed to a back surface of the base plate opposite to the front surface of the base plate, the base plate having a cooled area located on the back surface at an area corresponding to the arrangement area of the base plate, a sealing member disposed so as to surround the cooled area, between the 

b.	Re claim 5, the semiconductor device according to claim 4, further comprises a plurality of elastic members 10 ([0031] discloses seals 10 being made of rubber which is elastic) disposed between the back surface of the base plate and the cooling element, each of the plurality of elastic members being positioned further from the base plate than is the sealing member.

c.	Re claim 6, the semiconductor device according to claim 4, further comprises a plurality of elastic members 10 ([0031] discloses seals 10 being made of rubber which is elastic) disposed between the back surface of the base plate and the cooling element, wherein the sealing member extends along the one of the two long sides (this is either implicit or would have been obvious to a skilled in the art to do since sealing is necessarily required around the cooled area), closer to the cooled area than are the plurality of fixing holes of the base plate, and the elastic members are disposed closer to the one of the two long sides than are the plurality of fixing holes of the base plate (elastic member extend to the edges of the plate 104 in ‘029, so would they to the edges of plate 19 in the modification as per claim 4 rejection above).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa et al. (US 2018/0204778, cited on IDS) in view of Suzuki et al. (US 2001/0014029, cited on IDS), and further in view of Baba et al. (US 5,621,243).

Hasegawa et al. in view of Suzuki et al. disclose all the limitations of claim 4 as stated above except explicitly that the base plate has a groove extending in the direction of the two short sides of the base plate, the groove being located between the sub-substrate and a fixing hole that is the closest to the sub-substrate among the plurality of fixing holes.

	However, Baba et al. disclose providing grooves 114e in a metal plate of a semiconductor device in order to minimize or suppress deformation of the metal plate under heat stress (see at least figs. 34a-b and col. 29 ln. 66 to col. 30 ln. 26).

	As such, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided grooves on the top surface of plate 19 in at least the direction parallel to the short sides of plate, the grooves passing between devices 10 wherein at least the four unlabeled holes around the devices 10 in the middle column can be provided closer to the substrates 23 on the left and right sides of the middle substrates 23 to allow the grooves to reach sides 19a&19b without passing through the said holes (it is noted that a skilled in the art is not an automaton but a person capable of ingenuity or creativity to design around obstacles if necessary; see MPEP 2141.03), and this in order to minimize deformation of plate 19 under thermal .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hiramatsu et al. (US 6,700,073) disclose a device similar to the claimed invention.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENIEL M GUMEDZOE whose telephone number is (571)270-3041.  The examiner can normally be reached on M-F: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 5712707877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/PENIEL M GUMEDZOE/Primary Examiner, Art Unit 2899